Citation Nr: 0837059	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  07-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, type II.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1966 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that, in pertinent part, denied the 
veteran's claim for a rating in excess of 20 percent for his 
service connected diabetes mellitus.  The veteran had a 
videoconference hearing before the Board in April 2008; the 
transcript is of record.


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
the daily use of insulin and a restricted diet, but the 
objective evidence does not show that his diabetes requires 
regulation of activities.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107(a) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119 Diagnostic Code 7913 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2006 prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in November 
2006.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA communications in this 
case do not meet the requirements of Vazquez-Flores and are 
not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2007 statement of the case set forth 
the diagnostic criteria for the disability at issue and also 
included the provisions of 38 C.F.R. §§ 3.321 and 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, the statement of the case, as 
well as a November 2006 Dingess letter, apprised the veteran 
of the need to show the nature and symptoms of his condition 
and the impact of his disability on his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, at his April 2008 hearing, he 
explained how his disability affected his daily life, 
indicating that he had to take daily shots and pills.  He 
also stated that he was unable to undertake any form of 
activity.     

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.


Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Moreover, the veteran's statements in support 
of his claim are of record, including testimony provided at 
the April 2008 hearing before the undersigned.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

The veteran has testified that he had been advised by his VA 
physicians not to engage in strenuous activities due to his 
diabetes mellitus.  

On VA examination in June 2002, the VA physician noted that 
the veteran had not been hospitalized for ketoacidosis or 
hypoglycemic reactions and had "no restriction to 
activities."

On VA examination in August 2006, the veteran denied any 
ketoacidosis or hypoglycemic reactions.  He used glucose and 
followed a restricted diet.  The veteran reported that he had 
"never been told by a physician to restrict his 
activities," but that he had had stopped performing manual 
labor or strenuous activities over a year ago due to blurred 
vision, syncopy, or dizziness.  On examination, the veteran 
was noted to be obese.  He used a scooter due to knee, hip, 
and back problems.  The examiner stated that the veteran's 
"diabetes mellitus with peripheral neuropathy currently 
restricts his activities due to the numbness in the feet.  He 
has had episodes of passing out if he gets hot, which he has 
attributed to his glucose, but it would be speculation...to 
determine if that is due to hypoglycemic episodes."

A September 2006 treatment note indicated that the veteran 
had not been able to exercise due to back pain/neuropathy.  A 
November 2006 treatment record noted the veteran was 
"recommended to be consistent in exercise, avoid unnecessary 
exertion be consistent in diet and physical activity and 
compliance with insulin also."  A July 2007 treatment record 
noted that the veteran's "activity is limited.  He is 
dependent on scooter due to pain in legs related to diabetic 
neuropathy with any activity (not able to do housework, yard 
work, etc.."

On VA examination in October 2007, the veteran denied any 
ketoacidosis or hypoglycemic reactions.  He reported he had 
not had any hospitalizations for his diabetes mellitus.  "He 
does not restrict his activities on the basis of 
hypoglycemia.  He does say that he cannot walk very long 
distances because of pain and numbness in his feet, maybe 
about 10 yards, but he also indicates that he gets severely 
short of breath."  The examiner noted that the veteran had 
significant COPD and restrictive lung disease consistent with 
obesity.  The examiner stated that the veteran has moderately 
controlled type 2 diabetes mellitus, is on oral medication 
and insulin therapy, and controlled his diet.  The veteran 
did "not restrict activities on the basis of hypoglycemia or 
his diabetes itself."

III.  Legal Criteria and Analysis

In order to evaluate the level of disability and any changes 
in disability, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus requiring insulin and restricted diet, or; 
oral hypoglycemic agent and restricted diet, is rated 20 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities is rated 40 
percent disabling.  Diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated, is rated 60 percent 
disabling.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated, is rated 100 percent disabling.  

Note (1) to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under Diagnostic Code 7913).  Noncompensable 
complications are considered part of the diabetic process 
under DC 7913.  Note (2) provides that, when diabetes 
mellitus has been conclusively diagnosed, the adjudicator is 
not to request a glucose tolerance test solely for rating 
purposes.  38 C.F.R. § 4.119.

After a review of the evidence, the Board finds that the 
veteran's service-connected diabetes mellitus warrants no 
more than a 20 percent rating for any period of the increased 
rating claim.  He requires insulin and a restricted diet, but 
there is no competent evidence showing regulation of 
activities as defined by Diagnostic Code 7913, and as 
required for a 40 percent rating.  38 C.F.R. § 4.119. 

The veteran testified at the videoconference hearing that he 
had been advised to restrict his activities, however, the 
records themselves do not show any regulation of activities.  
While the medical record demonstrates that the veteran's 
activities are effectively limited due to various 
disabilities, including back, hip, and knee problems, COPD, 
obesity, and peripheral neuropathy, the VA examination 
reports and outpatient treatment records contain no evidence 
of regulation of activities due to specifically to diabetes 
mellitus.  To the extent that his diabetes mellitus (as 
opposed to the other disabilities noted above) may affect his 
activities, these limitations do not constitute regulation of 
activities as defined by the rating schedule.  There is no 
evidence that a physician ordered him to regulate activities 
for the purpose of controlling blood sugar or preventing 
ketoacidosis or hypoglycemic reactions.  The most recent VA 
examiner specifically indicated that the veteran did not 
restrict activities on the basis of hypoglycemia or his 
diabetes itself.  For these reasons, the Board finds that the 
criteria for the assignment of a rating in excess of 20 
percent for diabetes mellitus have not been met for any 
period of the increased rating claim. 

The Board has also considered whether a separate evaluation 
for any compensable complication of the veteran's service-
connected diabetes is warranted here pursuant to Note (1) 
following DC 7913. That note instructs the rater to evaluate 
compensable complications of diabetes separately unless they 
are part of the criteria used to support a 100 percent 
evaluation. Noncompensable complications are considered part 
of the diabetic process under DC 7913.

In considering Note (1), it is observed that the veteran is 
already in receipt of separate 20 percent evaluations for 
peripheral neuropathy of the right and left lower 
extremities.  The competent evidence does not reveal any 
other complications of the service-connected diabetes.

In conclusion, an evaluation in excess of 20 percent for 
diabetes mellitus is not warranted for any portion of the 
rating period on appeal.  Moreover, the competent evidence 
does not warrant any additional separate evaluations for 
complications of diabetes.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II, is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


